EXHIBIT 10.4
SM&A
Executive Severance and Retention Agreement
     THIS EXECUTIVE SEVERANCE AND RETENTION AGREEMENT (this “Agreement”) by and
between SM&A, a Delaware corporation (the “Company”), and Peter Pace (the
“Executive”), is made and entered into as of August 25, 2008.
     WHEREAS, the Company has determined that the Executive will play a critical
role in the operations of the Company;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Executive;
     WHEREAS, the Executive entered into that certain Employment Agreement,
dated January 17, 2008 (“Employment Agreement”), which shall be superseded and
replaced in part by this Agreement, as set forth herein; and WHEREAS, the
Executive entered into that certain Proprietary Information and Invention
Assignment Agreement dated, February 12, 2008 (“Proprietary Information
Agreement”), which shall continue in full force and effect.
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below.
     1. Termination of Employment.
          1.1 Equity. The effect of a termination, whether in connection with a
Change in Control (as defined below) or not, on any of the Executive’s stock
options, restricted stock awards or other equity awards shall be determined in
accordance with the terms of such options or awards and shall not be affected by
this Agreement.
          1.2 Termination Without Cause Or For Good Reason. The Executive’s
employment with the Company may be terminated at any time by the Company without
Cause (as defined below) by giving the Executive thirty (30) days’ advance
written notice of such termination, or by the Executive for Good Reason (as
defined below) by giving the Company thirty (30) days’ advance written notice of
such termination; provided, however, that no condition shall constitute Good
Reason unless the Executive provides notice of such condition to the Company
within ninety (90) days of its initial existence, and the Company fails to
remedy the condition within thirty (30) days of its receipt of such notice, and
provided, further, that the Executive terminates employment with the Company
within two (2) years following the initial existence of the Good Reason
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



condition. In the event of termination pursuant to this Section 1.2, the Company
shall pay to the Executive the following amounts:
               (a) On the effective date of the Executive’s termination (the
“Date of Termination”), the sum of (i) the Executive’s base salary through the
Date of Termination, (ii) any earned but unpaid bonus amounts with respect to
periods ending prior to the Date of Termination to which the Executive is
entitled, and (iii) any accrued but unused paid time off through the Date of
Termination (collectively, the “Accrued Obligations”).
               (b) If (i) no Change in Control has occurred in the twenty-four
(24) months immediately preceding the Date of Termination, then, on a monthly
basis, in accordance with the Company’s standard payroll practice prior to the
Date of Termination, for a period of three (3) months following the Date of
Termination, an amount equal to the sum of one-twelfth of the Executive’s
highest average annual base salary with the Company during the three-year period
prior to the Date of Termination; and (ii) if a Change in Control has occurred
in the twenty-four (24) months immediately preceding the Date of Termination, or
if the Executive’s employment with the Company is terminated prior to the date
on which a Change in Control occurs, and it is reasonably demonstrated by the
Executive that such termination of employment was at the request of a third
party who had then taken steps reasonably calculated to effect a future Change
in Control or otherwise arose in connection with or in anticipation of a future
Change in Control, then on a monthly basis, in accordance with the Company’s
standard payroll practice prior to the Date of Termination, for a period of
eighteen (18) months following the Date of Termination, an amount equal to the
sum of one-twelfth of the Executive’s highest average annual base salary at the
Company during the three-year period prior to the Date of Termination. In
addition, the Company shall pay to Employee (x) all incentive bonus payments to
be made as set forth in section 3.a. of Exhibit A of the Employment Agreement,
and (y) a pro-rata portion of any other incentive compensation described in
Exhibit A of the Employment Agreement to which Employee was entitled for the
fiscal year or quarter, as applicable, in which the Employment was terminated
(with such pro-rata portion to be based on the ratio of the number of days
during such fiscal year or quarter that Employee was employed by the Company to
the total number of days in such fiscal year or quarter).
               (c) If (i) no Change in Control has occurred in the twenty-four
(24) months immediately preceding the Date of Termination, then (A) provided the
Executive is eligible to make and makes a timely election for continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) under any group health plan, continuation of coverage in
effect for the Executive at the Date of Termination shall be provided under such
plans of the Company, without a premium charge or cost to the Executive for the
three (3) month period commencing after the Date of Termination, or, if earlier,
until the date the Executive is no longer eligible for COBRA (whether because
the Executive is covered by a new employer’s group health or otherwise);
provided, however, the Executive agrees to notify the Company immediately if the
Executive becomes covered by another group health plan; and (B) reimbursement to
the Executive under the Company’s Executive Edge plan
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



for the three (3) month period commencing after the Date of Termination, which
reimbursement shall continue even if the Executive commences new employment;
provided, however, that any reimbursements made to the Executive for Executive
Edge shall not exceed Ten Thousand Dollars ($10,000.00); and (ii) if a Change in
Control has occurred in the twenty-four (24) months immediately preceding the
Date of Termination, or if the Executive’s employment with the Company is
terminated prior to the date on which a Change in Control occurs, and it is
reasonably demonstrated by the Executive that such termination of employment was
at the request of a third party who had taken steps reasonably calculated to
effect a future Change in Control or otherwise arose in connection with or in
anticipation of a future Change in Control, then (A) provided the Executive is
eligible to make and makes a timely election for continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
under any group health plan, continuation of coverage in effect for the
Executive at the Date of Termination shall be provided under such plans of the
Company, without a premium charge or cost to the Executive for the eighteen
(18) month period commencing after the Date of Termination, or, if earlier,
until the date the Executive is no longer eligible for COBRA (whether because
the Executive is covered by a new employer’s group health or otherwise);
provided, however, the Executive agrees to notify the Company immediately if the
Executive becomes covered by another group health plan; and (B) reimbursement to
the Executive under the Company’s Executive Edge plan for the eighteen
(18) month period commencing after the Date of Termination, which reimbursement
shall continue even if the Executive commences new employment; provided,
however, that any reimbursements made to the Executive for Executive Edge shall
not exceed Ten Thousand Dollars ($10,000.00).
               (d) The Executive shall only be entitled to the severance, the
COBRA payments (if applicable) and the Executive Edge reimbursements described
in Sections 1.2(b)-(c) of this Agreement if (i) the Executive executes (and then
the Executive does not rescind, as may be permitted by law) a general release of
all claims against the Company and its affiliates in the form required by the
Company, and (ii) the Executive continues to comply with the Executive’s
continuing obligations under the Proprietary Information Agreement. The Company
shall pay the Executive the severance payments and commence payments of the
reimbursements described in Sections 1.2(b)-(c) on the first regular payroll
period following the effective date of the general release as set forth in the
general release.
          1.3 Termination For Cause. The Company may terminate the Executive’s
employment for Cause at any time effective immediately upon written notice.
Except for payment of the Accrued Obligations (or as otherwise required by law),
upon termination for Cause, regardless of whether any Change in Control has
occurred prior to, or occurs at or after, the Date of Termination, the Company
shall have no further obligation to the Executive under this Agreement by way of
compensation or otherwise.
          1.4 Resignation Without Good Reason. The Executive may terminate his
employment without Good Reason at any time by giving the Company thirty
(30) days’ advance written notice of such termination. Except for the payment of
the Accrued Obligations (or as otherwise required by law), upon such termination
without Good
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



Reason, regardless of whether any Change in Control has occurred prior to, or
occurs at or after, the Date of Termination, the Company shall have no further
obligation to the Executive under this Agreement by way of compensation or
otherwise.
          1.5 Death. The Executive’s employment will terminate immediately upon
the Executive’s death. Except for payment of the Accrued Obligations (or as
otherwise required by law), upon termination for death, regardless of whether
any Change in Control has occurred prior to, or occurs at or after, the Date of
Termination, the Company shall have no further obligation to the Executive’s
heirs, legatees or estate under this Agreement by way of compensation or
otherwise.
          1.6 Disability. The Company may terminate the Executive’s employment
at any time upon the Executive’s Disability (as defined below) by giving the
Executive thirty (30) days’ advance written notice of such termination. Except
for payment of the Accrued Obligations (or as otherwise required by law), upon
termination for Disability, regardless of whether any Change in Control has
occurred prior to, or occurs at or after, the Date of Termination, the Company
shall have no further obligation to the Executive under this Agreement by way of
compensation or otherwise.
          1.7 Continuing Obligations. Upon the Executive’s termination for any
reason set forth in this Section 1 (except death), the Executive shall continue
to be bound by the Executive’s continuing obligations set forth in the
Proprietary Information Agreement, which agreement shall continue in full force
and effect.
          1.8 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 1 by seeking
other employment or otherwise. The amount of any payment or benefits provided
for in this Section 1 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer or self employment, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
     2. Key Definitions. As used in this Agreement, the following terms shall
have the meanings indicated:
          2.1 “Cause” shall mean an action or actions by the Executive during
the employment including:
               (a) repeated refusal or repeated failure to carry out any
reasonable direction from the Company or its Board;
               (b) a material breach of the terms or conditions of the
Executive’s employment;
               (c) demonstrated gross negligence or misconduct in the execution
of the Executive’s assigned duties;
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



               (d) habitual non-performance or incompetent performance of the
Executive’s duties and responsibilities;
               (e) a conviction for a felony or other serious crime involving
moral turpitude;
               (f) engaging in fraud, embezzlement or other illegal conduct;
               (g) a violation of the Executive’s Proprietary Information
Agreement; or
               (h) a material violation of any written policy or procedure of
the Company, including ethics guidelines adopted from time to time by the Board.
          2.2 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (c) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (w) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company); (x) any acquisition by the Company in which all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such acquisition beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors, respectively, of the resulting or acquiring
corporation in such acquisition (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such acquisition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



the Company or any corporation controlled by the Company; or (z) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this Section 3.2; or
               (b) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or
               (c) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          2.3 “Disability” shall mean the Executive’s inability to perform the
essential functions of his job duties or responsibilities, either with or
without reasonable accommodation, due to sickness, physical or mental impairment
or injury for a period of six (6) consecutive months or for nine (9) months in
any consecutive twelve (12) month period, subject to applicable law. In the
event the Executive disputes the Company’s determination that the Executive
suffers from a Disability, the Executive shall give written notice of such
dispute to the Company during the thirty (30) day notice period prior to the
proposed effective date of such termination, and the Executive and the Company
shall thereupon each select, within thirty (30) days of such notice from the
Executive, a physician to evaluate whether the Executive suffers from a
Disability. Such physicians shall complete their evaluation and report to the
Board within thirty (30) days. If such physicians do not agree as to whether the
Executive suffers from a Disability, they shall promptly select a third
physician to further evaluate the Executive, whose conclusion on such matter
shall be rendered within ten (10) days of their selection, and shall be final
and binding on the Executive and the Company.
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



          2.4 “Good Reason” shall mean any of the following conditions:
               (a) a material diminution in the Executive’s base salary;
               (b) a material diminution in the Executive’s authority, duties,
or responsibilities;
               (c) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
other employee instead of reporting directly to the Board; or
               (d) a material change in the geographic location at which the
Executive must perform the services.
     3. Taxes.
          3.1 Notwithstanding any other provision of this Agreement, and except
as set forth in Section 3.3, in the event the Company determines, based upon the
advice of the independent public accountants for the Company, that any payment
or benefit to the Executive or for the Executive’s other benefit paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise would individually or together with any other such payment or benefit
constitute “parachute payments” under Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), then the Company shall not be obligated
to provide to the Executive a portion of any parachute payments provided under
this Agreement that constitute “excess parachute payments” under
Section 280G(b)(1) of the Code otherwise payable to the Executive. For purposes
of this Section 3, any “excess parachute payments” so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount of such
“Eliminated Payments” shall be referred to as the “Eliminated Amount.”
          3.2 Notwithstanding any other provision of this Agreement, no such
reduction in “excess parachute payments” shall be made if the Eliminated Amount
(computed without regard to this sentence) exceeds 110% of the aggregate present
value (determined in accordance with Section 280G of the Code and the applicable
regulations thereunder) of the amount of any additional taxes that would be
incurred by the Executive if the Eliminated Payments (determined without regard
to this sentence) were paid to him (including, state and federal income taxes on
the Eliminated Payments, the excise tax imposed by Section 4999 of the Code
payable with respect to all of the “parachute payments” in excess of the
Executive’s “base amount” (within the meaning of Section 280G(b)(3) of the
Code), and any withholding taxes). The override of such reduction in “excess
parachute payments” pursuant to this Section 3.2 shall be referred to as a
“Section 3.2 Override.” For purpose of this Section, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



          3.3 As soon as reasonably practicable after the date on which the
Executive first becomes entitled under this Agreement to receive (whether or not
then due) a “parachute payment” as a result of a termination of employment after
a Change in Control, the Company shall determine and notify the Executive (with
reasonable detail regarding the basis for its determinations) (a) which
“parachute payments” constitute “excess parachute payments” within the meaning
of Section 280G of the Code, (b) the Eliminated Amount, and (c) whether the
Section 3.2 Override is applicable. If there is an Eliminated Amount, the
independent public accountants for the Company shall determine which
consideration, compensation or benefits shall be eliminated or reduced in
accordance with this Section 3.2 and to what extent they shall be so eliminated
or reduced, in such manner that the Executive shall retain, after such
elimination or reduction, the maximum after-tax benefit.
          3.4 409A.
               (a) The Company and the Executive intend that this Agreement will
be administered in accordance with Section 409A of the Code, and the rules and
regulations promulgated thereunder (“Section 409A”).
               (b) The Executive hereby acknowledges that he has been advised to
seek and has sought the advice of a tax advisor with respect to the tax
consequences to the Executive for all payments pursuant to this Agreement,
including any adverse tax consequences or penalty taxes under Section 409A and
applicable State tax law. The Executive hereby agrees to bear the entire risk of
any such adverse federal and State tax consequences and penalty taxes in the
event any payment pursuant to this Agreement is deemed to be subject to
Section 409A, and that no representations have been make to the Executive
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable State income tax
laws (including, without limitation, California income tax laws).
               (c) The Company and the Executive agree that, for purposes of
applying Section 409A, the Executive’s right to each severance payment in
accordance with the Company’s then current payroll practices and to the
Company’s payment of monthly premium payments for COBRA continuation coverage
premiums to or on behalf of the Executive under this Agreement shall be treated
as a right to a series of separate payments.
               (d) If the Executive is a “specified employee” in accordance with
Section 409A, as determined by the Compensation Committee of the Board in its
sole discretion, as of the date of the Executive’s “separation from service,” as
defined in Section 409A, and if any payments or entitlements provided for in
this Agreement on account of the Executive’s separation from service constitute
a “deferral of compensation” within the meaning of Section 409A and cannot be
paid or provided in the manner provided herein without subjecting the Executive
to additional tax, interest or penalties under Section 409A, then no such
payment or benefit shall be paid or provided to the Executive prior to the first
business day of the seventh calendar month immediately following the month in
which the Executive’s separation from service occurs or, if
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



earlier, the Executive’s death, at which time all such deferred payments shall
be paid in a lump sum, without interest.
               (e) Notwithstanding anything in this Section 3.4 to the contrary,
the six (6) month delay of payments shall not apply to (i) any severance or
other payments or benefits that become due and payable during the period
commencing with the Date of Termination and ending on March 15 of the succeeding
calendar year and which qualify as “short-term deferral payments” under
Section 409A, and (ii) any remaining severance or other payments or benefits
provided after the Executive’s separation from service to the extent (A) that
the dollar amount of such payments does not exceed two (2) times the lesser of
(x) the Executive’s annualized compensation (based on the Executive’s annual
rate of pay for the calendar year preceding the calendar year in which the
separation from service occurred, adjusted to reflect any increase during such
calendar year which was expected to continue indefinitely had the Executive’s
separation from service not occurred) or (y) the maximum amount of compensation
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the calendar year in which the separation from
service occurred, and (B) such severance or other payments are made to the
Executive no later than the last day of the second calendar year following the
calendar year in which the separation from service of the Executive occurs.
     4. Miscellaneous Provisions.
          4.1 Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable, then all other
provisions shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included in this Agreement. In the
event that any provision relating to the time period of any restriction imposed
by this Agreement shall be declared by a court of competent jurisdiction to
exceed the maximum time period which such court deems reasonable and
enforceable, then the time period of restriction deemed reasonable and
enforceable by the court shall become and shall thereafter be the maximum time
period.
          4.2 Binding Agreement. This Agreement shall be binding upon the
Executive and his successors-in-interest, and the Company. The Company shall
undertake commercially reasonable efforts to require any successor or assign to
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise), to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession or assignment had taken place. In any such event, the term “the
Company” as used in this Agreement shall mean any such successor or assign.
          4.3 Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of California, excluding its choice of law
rules.
          4.4 Entire Agreement. This Agreement (which incorporates by reference,
the Proprietary Information Agreement) supersedes all previous promises,
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



representations, and agreements, written or oral, between the Company and the
Executive relating to the subject matter herein. For avoidance of doubt, this
Agreement supersedes and replaces Section 4 contained in the Employment
Agreement relating to termination of employment, severance and Change in
Control, and shall constitute a written modification of such provisions as
required under Employment. All other Sections of the Employment Agreement which
do not pertain or relate to termination, severance or Change in Control are not
superseded by this Agreement and shall continue in full force and effect. This
Agreement cannot be modified or amended except by a writing signed by the
Executive and a duly authorized officer of the Company.
          4.5 Notices. All notices, demands, requests, consents, approvals or
other communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served or deposited in the United States mail,
registered or certified, return receipt requested, postage prepaid, addressed as
set forth below, or such other address as such party shall have specified most
recently by written notice. Notices shall be deemed given on the date of service
if personally served. Notices mailed as provided herein shall be deemed given on
the third business day following the date so mailed:

             
 
  To the Company:   SM&A
4695 MacArthur Court, Suite 800
Newport Beach, CA 92660
Attention: Chief Executive Officer    
 
           
 
  To the Executive:        
 
     
 
   
 
     
 
   
 
     
 
   

          4.6 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a subsidiary of
the Company.
          4.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          4.8 Any payments, except for reimbursements, provided for hereunder
shall be paid net of any applicable tax withholding required under federal,
state or local law.
     5. Arbitration. The Executive and the Company agree that all claims arising
out of or relating to this Agreement shall be resolved by binding arbitration.
The dispute will be arbitrated in accordance with the rules of the American
Arbitration Association. The parties agree to file any demand for arbitration
within the time limit established by the applicable statute of limitations for
the asserted claims or within one (1) year of the
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



conduct that forms the basis of the claim if no statutory limitation is
applicable. Failure to demand arbitration within the prescribed time period
shall result in waiver of said claims. This Agreement expressly does not
prohibit either party from seeking provisional relief including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their respective rights and
interests pending arbitration, particularly if necessary to avoid irreparable
harm, including pursuant to California Code of Civil Procedure Section 1281.8.
     This pre-dispute resolution agreement will cover all matters directly or
indirectly related to the interpretation and enforcement of this Agreement
including the termination of the Executive’s employment, but excluding any
claims which are not subject to arbitration by law. THE PARTIES UNDERSTAND AND
AGREE THAT THEY ARE WAIVING THEIR RIGHTS TO BRING SUCH CLAIMS TO COURT,
INCLUDING THE RIGHT TO A JURY TRIAL.
     6. Acknowledgment by the Executive. The Executive has carefully read and
considered the terms and conditions of this Agreement and agrees that all of the
above-stated restrictions, obligations and promises are fair and reasonable and
reasonably required for the protection of the interests of the Company. The
Executive acknowledges that he has been advised to consult with a counsel of his
own choosing regarding this Agreement. The Executive further acknowledges that
the goodwill and value of the Company is enhanced by these provisions and that
said enhancement is desired by the Executive. The Executive indicates his
acceptance of this Agreement by signing and returning the enclosed copy of this
Agreement where indicated below.
[Remainder of Page Intentionally Left Blank]
SM&A Confidential
Pace Executive Severance and Retention Agreement


 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

                  SM&A    
 
           
 
  By:   /s/ Cathy L. McCarthy
 
Cathy L. McCarthy
Its Chief Executive Officer    
 
                EXECUTIVE    
 
           
 
      /s/ Peter Pace
 
Peter Pace    

SM&A Confidential
Pace Executive Severance and Retention Agreement


 